 


 
AMENDMENT NO. 2
 
TO
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
This AMENDMENT NO. 2, dated as of April 30, 2008 (this “Amendment”), to SECOND
AMENDED AND RESTATED CREDIT AGREEMENT is entered into among PGT INDUSTRIES,
INC., a Florida corporation (the “Borrower”), UBS AG, STAMFORD BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”) and the
Lenders party hereto, and amends the Second Amended and Restated Credit
Agreement dated as of February 14, 2006 (as may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) entered into among
the Borrower, the Guarantors party thereto, the institutions from time to time
party thereto as lenders, UBS AG, Stamford Branch, as administrative agent,
issuing bank and collateral agent, General Electric Capital Corporation and UBS
Securities LLC, as co-documentation agents and the other agents party
thereto.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.
 
W I T N E S S E T H:
 
WHEREAS, subsection 11.02 of the Credit Agreement provides that the Credit
Agreement may be amended, modified and waived from time to time;
 
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to amend the Credit Agreement as described below and the Lenders and
the Administrative Agent are willing to so agree subject to the terms and
conditions contained in this Amendment;
 
WHEREAS, as a condition precedent to the effectiveness of this Amendment, the
Borrower has agreed to prepay Term Loans in an amount equal to at least $30
million;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:
 
SECTION ONE                                           Amendments.
 
(a)   Section 1.01 of the Credit Agreement is amended as follows:
 
              (i)     The definition of “Adjusted LIBOR Rate” shall be amended
by inserting the following immediately prior to the last period therein:
 
“; provided that “Adjusted LIBOR Rate” shall in no event be less than 3.25%”
 
                             (ii)       The definition of “Applicable Margin”
shall be amended by deleting such definition in its entirety and  replacing it
with the following:
 
 
“Applicable Margin” shall mean, for any day:

 
 

--------------------------------------------------------------------------------




 
 
with respect to any Tranche A-1 Revolving Loan only, the applicable percentage
set forth in the table below under the appropriate caption:

 
 
 
 
 
Total
Leverage Ratio
Tranche A-1 Revolving Loans
Eurodollar    
ABR
        Level I
     ≥4.5:1.0
 
4.75%
 
3.75%
 
           Level II
    <4.5:1.0 but
    ≥4.0:1.0
 
4.25%
 
3.25%
 
           Level III
    <4.0:1.0 but
    ≥3.5:1.0
 
3.75%
 
2.75%
 
      Level IV
    <3.5:1.0
    ≥3.0:1.0
 
3.50%
 
2.50%
 
     Level V
    <3.0:1.0 but
    ≥2.5:1.0
 
3.25%
 
 
2.25%
 
 
          Level VI
     <2.5:1.0
 
3.00%
 
2.00%
 



 
 
with respect to any Term Loan only, the applicable percentage set forth in the
table below under the appropriate caption:

 
 
 
Total
Leverage Ratio
Term Loans
 
Eurodollar
ABR
    Level I
    ≥4.5:1.0
 
5.00%
 
4.00%
 
    Level II
    <4.5:1.0 but
    ≥4.0:1.0
 
4.50%
 
3.50%
 
    Level III
     <4.0:1.0 but
    ≥3.5:1.0
 
4.00%
 
3.00%
 
      Level IV
     <3.5:1.0
 
3.50%
 
2.50%
 



 

  Each change in the Applicable Margin resulting from a change in the Total
Leverage Ratio shall

 
 

--------------------------------------------------------------------------------


 
 
be effective with respect to all Term Loans, Tranche A-1 Revolving Loans and
Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent of the financial statements and certificates required by
Section 5.01(a) or (b), respectively, indicating such change until the date
immediately preceding the next date of delivery of such financial statements and
certificates indicating another such change.  Notwithstanding the foregoing, the
Leverage Ratio shall be deemed to be in Level I (i) at any time during which
Window Holdings has failed to deliver the financial statements and certificates
required by Section 5.01(a) or (b), respectively, and (ii) at any time during
the continuance of an Event of Default.
 
(b)  Section 1.01 of the Credit Agreement is amended by including the following
defined terms therein in appropriate alphabetical order:
 
(i)        “Amendment No. 2” shall mean Amendment No. 2 to Second Amended and
Restated Credit Agreement, which amends this Agreement, dated as of the
Amendment No. 2 Effective Date, among the Borrower, Holdings, the Subsidiary
Guarantors and the Administrative Agent (with the consent of the Required
Lenders).
 
(ii)        “Amendment No. 2 Effective Date” shall mean the date that Amendment
No. 2 shall become effective in accordance with its terms.
 
(c)  Section 6.10(a) of the Credit Agreement shall be amended by deleting such
section in its entirety and replacing it with the following:
 
(a)           Maximum Total Leverage Ratio.  Permit the Total Leverage Ratio
(which shall be calculated on a Pro Forma Basis to give effect to any prepayment
of Loans made in connection with Amendment No. 2 as if such prepayment had been
effected on the first day of any Test Period), as of the last day of any Test
Period ending closest to the end of the period set forth in the table below, to
exceed the ratio set forth opposite such period in the table below:
 
Test Period
 
Total Leverage Ratio
 
April 1, 2006 — June 30, 2006
 
6.00 to 1.0
 
July, 1, 2006 — September 30, 2006
 
6.00 to 1.0
 
October 1, 2006 — December 31, 2006
 
6.00 to 1.0
 
January 1, 2007 — March 31, 2007
 
5.75 to 1.0
 
April 1, 2007 — June 30, 2007
 
5.50 to 1.0
 
July 1, 2007 — September 30, 2007
 
5.25 to 1.0
 
October 1, 2007 — December 31, 2007
 
5.00 to 1.0
 
January 1, 2008 — March 31, 2008
 
5.00 to 1.0
 
April 1, 2008 — June 30, 2008
 
5.00 to 1.0
July 1, 2008 — September 30, 2008
 
5.00 to 1.0
October 1, 2008 — December 31, 2008
 
5.00 to 1.0

 
 

--------------------------------------------------------------------------------


 
 
Test Period
 
 Total Leverage Ratio
 
January 1, 2009 — March 31, 2009
 
5.00 to 1.0
April 1, 2009 — June 30, 2009
 
5.00 to 1.0
July 1, 2009 — September 30, 2009
 
5.00 to 1.0
October 1, 2009 — December 31, 2009
 
5.00 to 1.0
January 1, 2010 — March 31, 2010
 
5.00 to 1.0
 
April 1, 2010 — June 30, 2010
 
4.75 to 1.0
 
July 1, 2010 — September 30, 2010
 
4.50 to 1.0
 
October 1, 2010 — December 31, 2010
 
4.25 to 1.0
 
January 1, 2011 — March 31, 2011
 
4.00 to 1.00
 
April 1, 2011 — June 30, 2011
 
3.75 to 1.00
 
July 1, 2011 — September 30, 2011
 
3.50 to 1.00
 
October 1, 2011 — December 31, 2011
 
3.25 to 1.00
 
January 1, 2012 — and thereafter
 
3.00 to 1.00
 



 
             (d)  Section 6.10(b) of the Credit Agreement shall be amended by
deleting such section in its entirety and replacing it with the following:
 
       (b)           Minimum Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio (which shall be calculated on a Pro Forma Basis to give
effect to any prepayment of Loans made in connection with Amendment No. 2 as if
such prepayment had been effected on the first day of any Test Period), for any
Test Period ending during any period set forth in the table below, to be less
than the ratio set forth opposite such period in the table below:
 
 
 
Test Period
 
Consolidated Interest
Coverage Ratio
 
April 1, 2006 — June 30, 2006
 
1.75 to 1.0
 
July, 1, 2006 — September 30, 2006
 
1.75 to 1.0
 
October 1, 2006 — December 31, 2006
 
1.75 to 1.0
 
January 1, 2007 — March 31, 2007
 
1.80 to 1.0
 
April 1, 2007 — June 30, 2007
 
1.85 to 1.0
 
July 1, 2007 — September 30, 2007
 
1.90 to 1.0
 
October 1, 2007 — December 31, 2007
2.00 to 1.0
 

 
 

--------------------------------------------------------------------------------


 
 
 
 Test Period
 Consolidated Interest
Coverage Ratio
 
January 1, 2008 — March 31, 2008
 
2.00 to 1.0
April 1, 2008 — June 30, 2008
 
2.00 to 1.0
July 1, 2008 — September 30, 2008
 
2.00 to 1.0
October 1, 2008 — December 31, 2008
 
2.00 to 1.0
January 1, 2009 — March 31, 2009
 
2.00 to 1.0
April 1, 2009 — June 30, 2009
 
2.00 to 1.0
July 1, 2009 — September 30, 2009
 
2.00 to 1.0
October 1, 2009 — December 31, 2009
 
2.00 to 1.0
January 1, 2010 — March 31, 2010
 
2.00 to 1.0
April 1, 2010 — June 30, 2010
 
2.10 to 1.0
July 1, 2010 — September 30, 2010
 
2.20 to 1.0
October 1, 2010 — December 31, 2010
 
2.30 to 1.0
January 1, 2011 — March 31, 2011
 
2.40 to 1.0
April 1, 2011 — June 30, 2011
 
2.50 to 1.0
July 1, 2011 — September 30, 2011
 
2.60 to 1.0
October 1, 2011 — December 31, 2011
 
2.70 to 1.0
January 1, 2012 — and thereafter
 
2.80 to 1.0



 
             SECTION TWO          Conditions to Effectiveness.
 
              (a)           This Amendment shall become effective as of the date
(the “Amendment No. 2 Effective Date”) if, at or prior to noon on August 14,
2008, each of the following conditions precedent shall have been (or are or will
be substantially concurrently therewith) satisfied or waived by the
Administrative Agent:
 
        (i)   the Administrative Agent shall have received counterparts of this
Amendment executed by (i) the Borrower, (ii) UBS AG, Stamford Branch, in its
capacity as Administrative Agent on behalf of the Lenders and (iii) the Required
Lenders;
 
 

--------------------------------------------------------------------------------


 
 
        (ii)   the Borrower shall have made a prepayment of at least $30 million
(of which amount up to $15 million may come from cash on hand with the balance
from either (x) the proceeds of the offering of subscription rights to purchase
shares of the common stock of Holdings, (y) the proceeds of the sale of common
stock of Holdings and/or (z) the proceeds of the sale of Qualified Capital Stock
of Holdings; provided that the proceeds used for the prepayment pursuant to this
paragraph cannot be from proceeds of equity purchased by the Borrower or its
Subsidiaries) in accordance with the provisions of Section 2.10 of the Credit
Agreement;
 
        (iii)  the Borrower shall have (i) paid the Administrative Agent all the
fees due to the Administrative Agent, (ii) reimbursed or paid all expenses
required to be paid or reimbursed by the Borrower pursuant to the Credit
Agreement and Section 5 hereof and (iii) paid a fee to each Lender who consents
to this Amendment on or prior to noon, Eastern Daylight Savings Time, on April
30, 2008 in an amount equal to 25 basis points of such consenting Lender’s
outstanding Commitments and/or Term Loans under the Credit Agreement (such
amount to be calculated after giving effect to the application of any
prepayments made in connection with this Amendment No. 2) on the date each of
the conditions to effectiveness contained in this Section 2 are satisfied.
 
              (b)      The effectiveness of this Amendment (other than Sections
Five, Six, Seven and Eight hereof) is further conditioned upon the accuracy of
the representations and warranties set forth in Section Three hereof.
 
              SECTION THREE       Representations and Warranties.
 
                In order to induce the Lenders party hereto and the
Administrative Agent to enter into this Amendment, the Borrower represents and
warrants to each of the Lenders that:
 
     (a)  this Amendment has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation in accordance with its
terms;
 
   (b)   no Default or Event of Default has occurred and is continuing; and
 
               (c)  both before and after giving effect to this Amendment, all
of the representations and warranties set forth in Article III of the Credit
Agreement and in the other Loan Documents will be true and complete in all
material respects with the same effect as if made on and as of the date hereof
(unless expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).
 
              SECTION FOUR       Reference to and Effect on the Credit
Agreement.
 
              On and after the Amendment No. 2 Effective Date, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring the Credit Agreement, and each reference in each of the Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as further amended by this Amendment.  The Credit Agreement
and each of the other Loan Documents, as specifically amended by this Amendment,
are and shall continue to be in full force and effect and are hereby in all
respects ratified and confirmed.  The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power
 
 

--------------------------------------------------------------------------------


 
 
or remedy of any Lender or any Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.  This
Amendment is a Loan Document.
 
                SECTION FIVE         Costs and Expenses.
 
                                            The Borrower agrees to pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment and
the other instruments and documents to be delivered hereunder, if any
(including, without limitation, the reasonable fees and expenses of Cahill
Gordon & Reindel LLP, counsel to the Administrative Agent).
 
                SECTION SIX           Execution in Counterparts.
 
                                           This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
                SECTION SEVEN     Lender Signatures.
 
                                            Each Lender that signs a signature
page to this Amendment shall be deemed to have approved this Amendment and shall
be further deemed for the purposes of the Loan Documents to have approved this
Amendment.  Each Lender signatory to this Amendment agrees that such Lender
shall not be entitled to receive a copy of any other Lender’s signature page to
this Amendment, but agrees that a copy of such signature page may be delivered
to the Borrower and the Administrative Agent.
 
                SECTION EIGHT      Governing Law.
 
                                            THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
[Signature Pages Follow]
 
 

--------------------------------------------------------------------------------


 
 

     
PGT INDUSTRIES, INC.,
       
as the Borrower
                 
By:
/s/ Jeffrey T. Jackson
         
Name:
Jeffrey T. Jackson
       
Title:
Executive Vice President and
         
Chief Financial Officer



 

     
PGT, INC.,
       
as a Guarantor
                 
By:
/s/ Jeffrey T. Jackson
         
Name:
Jeffrey T. Jackson
       
Title:
Executive Vice President and
         
Chief Financial Officer

 
 
 

 

--------------------------------------------------------------------------------


 
 
 

     
UBS AG, STAMFORD BRANCH,
       
as Administrative Agent
                 
By:
/s/ Richard L. Tavrow
         
Name:
Richard L. Tavrow
       
Title:
Director, Banking Products Services, U.S.
           



 
 

     
 By:
/s/ David B. Julie
         
Name:
David B. Julie
       
Title:
Associate Director, Banking Products Services, U.S.
           



 

 